Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 1 of 53




                Exhibit 2
0120321414                                    56789 ÿ771-3
                      Case 3:20-cv-08333-ESW Document      ÿ6 Filed
                                                                 ÿÿ12/14/20
                                                                        7ÿ5 Page 2 of 53

  !"#$%&ÿ(&&)**ÿ+,ÿ-,".+ÿ/01,.23+%,0ÿ4ÿ-3*)ÿ5)3.&6
  -3*)ÿ/01,.23+%,0
  -3*)ÿ7"2#).8            549:;<4-=4>:>::;:>?
  @%+$)8                  ABACÿDBCE FGHÿI5GFBGJJÿ           -3+)K,.L8                                                         M77
  -,".+8                  N9 ÿM9 OÿD6796                P%$%0KÿQ3+)8                                                      002R21414
  S"TK)8                                                        Q%*U,*%+%,0ÿQ3+)8
  VW5@ÿXW5@WY7ÿ/7@WY7(@/Z7([\ÿ/7-]ÿÿÿÿ^AJAF^5FBÿÿÿÿ^ÿ1
  _/7`a(7ÿ/7=W5@aW7@5\ÿ[!ÿÿÿÿ^AJAF^5FBÿÿÿÿ^ÿ0
  !W@WYÿ5@YZS7/_ÿÿÿÿI5GFBGJJÿÿÿÿÿ0
  -3*)ÿ(&+%b%+L
  Q3+)            Q)*&.%U+%,0                                                                                                              !3.+L
  0020R21414 EC^ACÿMEcCBÿEC^ACÿ2ÿCcIGFd                                                                                                   ÿ0
  0020R21414 EC^ACÿMEcCBÿEC^ACÿ2ÿCcIGFd                                                                                                   ÿ0
  0020e21414 DACfGMAÿ699gÿ9gÿD67                                                                                                     ÿ0
  0020h21414 EC^ACÿMEcCBÿEC^ACÿ2ÿCcIGFd                                                                                                   ÿ0
  0020h21414 EC^ACÿMEcCBÿEC^ACÿ2ÿCcIGFd                                                                                                   ÿ0
  0020i21414 DACfGMAÿ699gÿ9gÿD67                                                                                                     ÿ0
  002R21414 MENI5GFBÿM97                                                                                                             ÿ0
  002R21414 5CGBC5BGEFÿMACBGJGM5BAÿEJÿMENcIDECjÿ5CGBC5BGEFÿÿGDÿFEB                                                                    ÿ0
  002R21414 GF^GM5BECÿ^GDMEfACjÿBGACÿ1                                                                                                    ÿ0
  002R21414 DcNNEFDÿDcNNEFD                                                                                                               ÿ0
  002R21414 DcNNEFDÿDcNNEFD                                                                                                               ÿ0
  002R21414 FEBGMAÿ^GDNGDD5IÿCAÿDACfGMAÿÿMGfGI                                                                                          ÿ0
  ÿ
  Q,&"2)0+ÿ5)3.&6ÿ
  J96ÿÿ9ÿ677 ÿ ÿ77ÿ96ÿ9 ÿ7ÿÿD6796ÿM96ÿ77ÿÿ5ÿ96ÿ
  J96ÿ96ÿ7g96 79 ÿ9ÿÿ5ÿ96ÿ ÿ77ÿ22kkk89692 ÿ
  7Z@W58ÿ
  /0+).0)+ÿWlU$,.).ÿ;:ÿm*).*8ÿ-3*)ÿT)+3%$*ÿn%$$ÿ0,+ÿT%*U$3LÿU.,U).$Lÿ"0$)**ÿL,"ÿ*n%+&6ÿ+,ÿ-,2U3+%#%$%+Lÿ=%)n]
  o,np
  @6)ÿ1,$$,n%0Kÿ&3*)ÿ+LU)*ÿ3.)ÿ)l&$"T)Tÿ1.,2ÿ*)3.&6ÿ.)*"$+*8ÿ ÿqÿÿ797ÿ 6ÿE66ÿ9gÿ6979 qÿ ÿ ÿ 
  69 ÿqÿ77ÿ ÿk7ÿ ÿ 7ÿ79667727r Oÿÿ7g96 79 ÿ9ÿ 9ÿÿ7kÿ9 ÿ7ÿk7sÿ9k6ÿ96ÿO
  9gÿÿ7ÿk7ÿt 7ÿ6ÿ 67qÿÿÿ6gg7ÿqÿ Oÿÿ7OÿM67ÿ7767ÿg 79 ÿ667ÿ9ÿOÿ6796ÿ96ÿ6uv
  9gg7ÿ7ÿ ÿ9 Oÿ6ÿ9ÿ7ÿ7ÿ7ÿk7qÿÿÿ 96ÿ779 ÿ697ÿ ÿ67ÿ69ÿ66ÿ67679 ÿ-63.K)*
  *+)22%0Kÿ1.,2ÿ$,&3$ÿ,.T%030&)ÿb%,$3+%,0*ÿ3.)ÿ0,+ÿ%0&$"T)T]ÿÿ
  !$)3*)ÿ#)ÿ3n3.)ÿ,1ÿ+6)ÿ1,$$,n%0Kÿ$%2%+3+%,0*ÿ,1ÿ+6)ÿ&3*)ÿ.)&,.T*ÿT%*U$3L)T8
  wÿBÿ7g96 79 ÿ Oÿ9ÿÿÿ66 qÿ6qÿ96ÿ9ÿ696ÿ9gÿÿ
  wÿBÿ7g96 79 ÿ7ÿtÿ9ÿ ÿÿ Oÿ7
  wÿBÿ7g96 79 ÿ7ÿ9ÿÿ9gg77ÿ696ÿ9gÿÿ96ÿ
  wÿF9ÿÿÿg69ÿÿ 677 7ÿ96ÿ Oÿÿ7ÿ
  wÿBÿ7g96 79 ÿ9ÿ9ÿÿÿÿÿ7ÿg96ÿÿ969ÿ u69 ÿ 6ÿ9gÿ9gg77ÿ7ÿ696ÿ
  @6)ÿ"*).ÿ%*ÿ.)*U,0*%#$)ÿ1,.ÿb).%1L%0Kÿ%01,.23+%,0ÿU.,b%T)Tÿ,0ÿ+6%*ÿn)#*%+)ÿ3K3%0*+ÿ,11%&%3$ÿ&,".+ÿ%01,.23+%,0ÿ1%$)Tÿ3+ÿ+6)ÿ&,".+ÿ,1ÿ.)&,.T]ÿc
  9gÿ7ÿk7ÿ ÿ77ÿ6 ÿOÿÿ6ÿ ÿÿ56789 ÿt776Oqÿ77ÿ7ÿ96qÿ7779 qÿ9gg76qÿ ÿ9Oqÿ ÿ9ÿÿ7
  g96ÿ Oÿ9qÿ9 r qÿ96ÿ  ÿ67ÿ76Oÿ96ÿ776Oÿg69ÿÿÿ9gÿ Oÿ9gÿÿ7g96 79 ÿ7ÿ69ÿ7ÿk7ÿ ÿ ÿ
  56789 ÿt776Oÿ9ÿ9ÿ697ÿ Oÿk 66 Oqÿ6ÿ96ÿ77qÿ ÿÿ7g96 79 ÿ697ÿ7ÿ6qÿ66 qÿ966qÿ96ÿ9ÿ
  ^ ÿ7ÿ9 ÿ7ÿkÿ7ÿ7ÿ ÿg6r Oÿ ÿ ÿÿ697ÿ7ÿ69 7ÿ7ÿg96ÿ ÿ  ÿ6779 ÿgÿGgÿ76qÿ 
  M9 ÿcÿ
  -3*)ÿ%01,ÿ%*ÿ"UT3+)Tÿ,0ÿ+6%*ÿn)#*%+)ÿn))x$L]ÿ/01,.23+%,0ÿ%*ÿ"UT3+)Tÿ)3&6ÿP.%T3Lÿ+,ÿ.)1$)&+ÿ&3*)ÿ%01,.23+%,0ÿ+6.,"K6ÿ+6)ÿX)T0)*T3Lÿ,1ÿ+6)
  *32)ÿn))x]

226968927267                                                                                                  020
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 3 of 53




                Exhibit 3
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 4 of 53
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 5 of 53




 1   4. Hotels, motels and other places of lodging have developed a system of deceptive self-
 2      identification through the use of purchased brand names such as “Holiday Inn” and
 3      “DoubleTree by Hilton” while at the same time concealing the true identity of the

 4      hotel owners and operators. The intent and purpose of this deceptive identification is

 5      to mislead the lodging public into believing that they are booking a hotel room at a
        national brand name property when they are in fact booking a room with an unknown
 6
        owner and an unknown operator.
 7
     5. The misidentification of the brand name “operator” or “owner” instead of the actual
 8
        operator or owner benefits the actual operator or owner in its marketing efforts, but
 9
        does not fall within to the legal definition of the “operator” under the ADA.
10
     6. Some hotels, motels and other places of lodging have developed a system of booking
11
        website accessibility disclosures that disclose certain accessible features but also
12      describe other features that are not accessible. The effect of admissions of non-
13      accessibility is to deter the disabled from lodging there.
14   7. Where a place of lodging limits a disabled person’s access to particular features, such
15      limitation represents a prohibited eligibility criteria pursuant to 28 C.F.R. 36.301
16      because, “while not creating a direct bar to individuals with disabilities, indirectly
17      prevent or limit their ability to participate”.

18   8. Therefore, Plaintiff brings this action against Defendants alleging:

19      a. Violations of 28 C.F.R. 36.302(e)(1)(ii) and the ADAAG and corresponding
            negligence against Defendant Kingman Investments LP (“KILP”); and
20
        b. Violations of common law and statutory consumer protection laws against KILP;
21
            and
22
        c. Brand deceit for deceptive self-identification against KILP; and
23
        d. Civil Conspiracy against KILP and Best Western International , Inc. (“Best
24
            Western”); and
25
        e. Civil Aiding and Abetting against Best Western related to (i) KILP’s use of Best
26          Western’s website platform to provide incorrect and deceptive accessibility
27          information and (2) for assisting KILP in its deceptive self-identification.
28


                                                2
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 6 of 53




 1                                            PARTIES
 2   9. Plaintiff is a retired veteran and a disabled person as defined by the 2008 ADA
 3       Amendment Act, 28 C.F.R. 36.105 all as more fully developed below.

 4   10. Defendant KILP owns, operates leases or leases to a lodging business located at 2815

 5       E. Andy Devine Ave., Kingman, AZ 86401 (“Hotel”).
     11. Defendant Best Western is an international lodging and franchising chain and the
 6
         direct or indirect owner of the brand “Best Western Plus”.
 7
                                  JURISDICTION AND VENUE
 8
     12. Superior Court has jurisdiction over this case or controversy by virtue of A.R.S. § 12-
 9
         123. Venue is proper pursuant to A.R.S. § 12-401.
10
     13. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
11
         Plaintiff’s claim for equitable nominal damages.
12   14. The ADA violations documented below relate constitute barriers to Plaintiff equal
13       enjoyment of defendant’s Hotel by virtue of the limitations of major life activities
14       described in Table 1 below, that is, walking, standing, sitting, bending, sleeping,
15       working, performing manual tasks, reaching, grasping, lifting, climbing, kicking,
16       pushing, opening doors, twisting the wrist, shoulder and elbows, and working in a
17       manner understood by the application of common sense, e.g., in improperly

18       configured handrail relates to Plaintiff’s walking and grasping while an improperly

19       configured staircase relates to his walking and climbing impairments1.
     15. These barriers impair Plaintiff’s full and equal access to the Hotel.
20
     16. Plaintiff is deterred from visiting the Hotel based on Plaintiff’s knowledge that the
21
         Hotel is not ADA compliant as such compliance relates to Plaintiff’s disability.
22
         However, Plaintiff intends to return to the Hotels periodically to test them for ADA
23
         compliance. Plaintiff’s current intent is to return to the Hotels to lodge there or to test
24
         their accessibility within a year’s time.
25
26   1
       These are merely examples of the application of common sense; the referenced violations
     were not necessarily encountered at Defendant’s Hotel. The actual barriers are
27
     photographically documented elsewhere in this Complaint. Each photograph has a
28   description of the violation in common everyday language which relates to one or more of
     the limited life activities described above.

                                                 3
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 7 of 53




 1   17. Plaintiff intends to visit the Hotels at a specific time when they become fully
 2      compliant with ADAAG; just as a disabled individual who intends to return to a
 3      noncompliant Hotel suffers an imminent injury from the Hotel's existing or

 4      imminently threatened noncompliance with the ADA, a plaintiff who is deterred from

 5      patronizing a hotel suffers the ongoing actual injury of lack of access to the Hotel.
     PLAINTIFF’S DISABILITIES AS DEFINED BY THE 2008 ADA AMENDMENT
 6
                          ACT AND 28 C.F.R. 36.105
 7
     18. At all times relevant hereto, Plaintiff suffered from the following physical disabilities:
 8
        prostate cancer, genitourinary impairment, renal cancer, severe right-sided neural
 9
        foraminal stenosis with symptoms of femoral neuropathy, missing right knee
10
        ameliorated with a prosthesis, limitation on the use of both shoulders, elbows and
11
        wrists, pleurisy, hyper blood pressure.
12   19. Plaintiff’s physical infirmities alleged above do both of the following:
13      a. Affect neurological, musculoskeletal, respiratory, cardiovascular, reproductive
14          and genitourinary body systems; and
15      b. Limit, without regard to mitigated or unmitigated measures, active or inactive
16          state, remissive or non-remissive condition, the following major life activities:
17          walking, standing, sitting, bending, sleeping, working, climbing stairs, kicking,

18          jumping, twisting body, running, reaching, lifting, writing, working, twisting the

19          wrist, shoulder and elbows, grasping, pushing, opening doors, breathing, getting
            in and out of a car, working, carrying stuff and other major life activities.
20
     20. Plaintiff has a history of impairments stated in the preceding paragraph.
21
     21. Plaintiff is regarded as having a physical conditions that limit major life activities.
22
     22. Because of Plaintiff’s disabilities, he requires the use of lodging
23
        facilities that are accessible to him and have the standard accessibility
24
        features of the construction related accessibility standards including
25
        those required by 42 U.S.C. Sec. 12101 et seq., 28 C.F.R. Part 36, the
26      relevant Standards for Accessibility Design, as such laws and
27      regulations relate to walking, standing, sitting, bending, sleeping,
28      working, climbing stairs, kicking, jumping, twisting body, running,


                                                4
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 8 of 53




 1      reaching, lifting, writing, working, twisting the wrist, shoulder and elbows, grasping,
 2      pushing, opening doors, breathing, getting in and out of a car, carrying stuff and
 3      working.

 4   23. Plaintiff has been declared disabled and has been issued a government disability

 5      placard reproduced in the margin.
     24. The following Table 1 indicates the relationship between Plaintiff’s ADA disabilities
 6
        and major life activities:
 7
          RELATION BETWEEN PLAINTIFF’S ADA DISABILITY AND MAJOR LIFE
 8                                        ACTIVITIES
                        DISABILITY                                  RELATION
 9
        DESCRIPTION          DISABILITY PRONG         MAJOR LIFE ACTIVITY      28 C.F.R. 36
10                      Impairment History Reg’ed                              REFERENCE
                                       Of      As
11    Prostate Cancer       x           x      x     Abnormal cell growth,        (c)(1)(ii)
12    And                                            genitourinary, bladder,     (d)(1)(iv)
      Genitourinary                                  reproductive                (d)(1) (v)
13    Impairment                                     functions.                  (d)(1) (vi)
                                                                                (d)(1)(viii)
14                                                                             (d)(2)((iii)(F)
15                                                                                (e)(1)(2)
                                                                                    (f)(1)
16    Renal Cancer          x           x      x     Abnormal cell growth,        (c)(1)(ii)
                                                     midsection twisting,        (d)(1)(iv)
17
                                                     turning, general             (d)(1)(v)
18                                                   movement.                   (d)(1)(vi)
                                                                                (d)(1)(viii)
19                                                                             (d)(2)((iii)(F)
                                                                                  (e)(1)(2)
20
                                                                                    (f)(1)
21    Severe Right-         x           x      x     Walking, standing,            (c)(1)(i)
      Sided Neural                                   sitting, bending,           (d)(1)(iv)
22    Foraminal                                      sleeping, working,           (d)(1)(v)
23    Stenosis With                                  climbing stairs, kicking,   (d)(1)(vi)
      Symptoms Of                                    jumping, twisting          (d)(1)(viii)
24    Femoral                                        body, running,            (d)(2)(iii)(D)
      Neuropathy                                     climbing, carrying stuff     (e)(1)(2)
25                                                   and other major life           (f)(1)
26                                                   activities
      Partially Missing     x           x      x     Walking, standing,            (c)(1)(i)
27    Limb - Missing                                 sitting, bending,           (d)(1)(iv)
      Right Knee                                     walking, sleeping,           (d)(1)(v)
28
                                                     working, climbing           (d)(1)(vi)


                                              5
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 9 of 53




 1                                                       stairs, kicking,            (d)(1)(viii)
                                                         jumping, running,          (d)(2)((iii)(D)
 2                                                       twisting knee, carrying      (e)(1)(2)
 3                                                       stuff, and other major         (f)(1)
                                                         life activities.
 4    Limitation On The       x           x        x     Performing manual             (c)(1)(i)
      Use Of Both                                        tasks, sleeping,             (d)(1)(iv)
 5
      Shoulders,                                         reaching, lifting,           (d)(1)(v)
 6    Elbows       And                                   writing, working,            (d)(1)(vi)
      Wrists                                             twisting the wrist,         (d)(1)(viii)
 7                                                       shoulder and elbows,         (e)(1)(2)
                                                         grasping, pushing,             (f)(1)
 8
                                                         opening doors,
 9                                                       carrying stuff and
                                                         working.
10    Pleurisy                x           x        x     Performing manual             (c)(1)(i)
11                                                       tasks, sleeping,             (d)(1)(iv)
                                                         walking, reaching,           (d))1)(v)
12                                                       lifting, writing,            (d))1)(vi)
                                                         working, carrying stuff,   (d)(2)((iii)(D)
13                                                       or physically                (e)(1)(2)
14                                                       functioning on any             (f)(1)
                                                         level.
15                                             Table 1
16
     25. Plaintiff has been declared permanently disabled by the Arizona Department of
17
        Transportation and is, therefore “regarded as” being disabled. The disabled placard
18
        reproduced in the margin above entitles him to preferential parking, stopping and the
19
        use of passenger loading / drop of zone areas.
20
     26. In their unmitigated, active state, Plaintiff’s impairments require the use of a
21
        wheelchair as defined in 28 C.F.R. 36.104.
22
     27. Plaintiff incorporates the entirety of 28 C.F.R. 36 and the Standards for Accesibility
23      Design into this Complaint as if fully stated herein.
24   PLAINTIFF’S ADA REQUIREMENTS FOR FULL AND EQUAL ENJOYMENT
25                           OF A HOTEL

26   28. With respect to the disclosures required by 28 C.F.R. 36.302(e)(1)(ii) and with
27      respect to the removal of actual, physical or architectural barriers to accessibility,
28      Plaintiff alleges:


                                              6
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 10 of 53




 1       a. Plaintiff is ADA disabled as described above. The relationship between Plaintiff’s
 2          impairments and major life activities is described in Table 1.
 3       b. Plaintiff’s impairments are substantially limiting as this term is defined in the 2008

 4          ADA Amendment Act and interpreted in 28 C.F.R. 36.105.

 5       c. Plaintiff alleges that the provisions of the 2008 ADA Amendment Act and 28
            C.F.R. 35.105 relating to (1) ameliorative effects of mitigating measures (2)
 6
            episodic impairments, (3) remissive impairments, (4) predictable assessments and
 7
            (5) the interpretative definition of “substantially limiting” apply to Plaintiff.
 8
         d. Because of and based on Plaintiff’s impairments described above, Plaintiff
 9
            requires a place of lodging where he desires to book a room to both:
10
            1. Identify and describe accessible features and guest rooms offered through its
11
                reservations service in sufficient detail to permit Plaintiff assess independently
12              whether Defendant’s Hotel and guest rooms meet Plaintiff’s accessibility
13              needs; and
14          2. Remediate architectural accessibility barriers that relate to Plaintiff’s
15              impairments.
16       e. The identification of accessible features at the hotel through a hotel’s reservation
17          service is required because without such information, Plaintiff is unable to assess

18          independently whether a hotel’s condition meets Plaintiff’s needs.

19       f. The remediation of architectural accessibility barriers as they relate to Plaintiff’s
            impairments is required because any encounter with architecturally inaccessible
20
            elements causes Plaintiff discomfort and pain when using, negotiating,
21
            overcoming or otherwise encountering such barriers.
22
         g. As a result, Plaintiff requires a hotel’s booking services to disclose, and the hotel
23
            to remediate, all of the following accessibility requirements of the applicable
24
            Standards for Accessibility Design2:
25
26
     2
      These requirements are based on Plaintiff’s disability as defined in the 2008 ADA
27
     Amendment Act and 28 C.F.R. 36.105 in their active, inactive, remissive, non-remissive,
28   mitigated or unmitigated states.


                                                7
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 11 of 53




 1            (i) Operable parts [2053, 309, 404,] such as doors, door opening and closing
 2                hardware, AC controls. An encounter with a non-compliant operable part
 3                causes Plaintiff to experience pain and discomfort when using, negotiating,

 4                overcoming or otherwise encountering such a barrier and deprive him of full

 5                and equal enjoyment of the hotel.
              (ii) Knee and toe clearances [306] at counters, bars etc. An encounter with a non-
 6
                  compliant knee and toe clearance causes Plaintiff to experience pain and
 7
                  discomfort when using, negotiating, overcoming or otherwise encountering
 8
                  such a barrier and deprive him of full and equal enjoyment of the hotel.
 9
              (iii)   Reach ranges [308] in sales stores and other elements. An encounter with a
10
                  non-compliant reach range causes Plaintiff to experience pain and discomfort
11
                  when using, negotiating, overcoming or otherwise encountering such barriers
12                and deprive him of full and equal enjoyment of the hotel.
13            (iv)    Accessible routes [402]. An encounter with a non-compliant accessible
14                route causes Plaintiff to experience pain and discomfort when using,
15                negotiating, overcoming or otherwise encountering such a barrier and deprive
16                him of full and equal enjoyment of the hotel.
17            (v) Walking surfaces [403] on accessible routes. An encounter with a non-

18                compliant walking surfaces causes Plaintiff to experience pain and discomfort

19                when using, negotiating, overcoming or otherwise encountering such a barrier
                  and deprive him of full and equal enjoyment of the hotel.
20
              (vi)    Parking spaces, passenger loading ones, stairways and handrails [501, 502,
21
                  503, 504, 505]. An encounter with a non-compliant parking facilities,
22
                  stairways and handrails causes Plaintiff to experience pain and discomfort
23
                  when using, negotiating, overcoming or otherwise encountering such barriers
24
                  and deprive him of full and equal enjoyment of the hotel.
25
              (vii)   Toilet and bathing rooms, water closets and toilet compartments, lavatories
26                and sinks, bathtubs, shower compartments, grab bars, seats, washing machines,
27
28
     3
         Bracketed numbers refer to Standards for Accessibility Design.

                                                 8
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 12 of 53




 1             clothes dryers and saunas and steam rooms [602, 603, 604, 606, 607, 608, 609,
 2             610, 611 and 612]. An encounter with a non-compliant toilet and bathing
 3             rooms, water closets and toilet compartments, lavatories and sinks, bathtubs,

 4             shower compartments, grab bars, seats, washing machines, clothes dryers and

 5             saunas and steam rooms cause Plaintiff to experience pain and discomfort
               when using, negotiating, overcoming or otherwise encountering such barriers
 6
               and deprive him of full and equal enjoyment of the hotel.
 7
           (viii) Transient lodging guest rooms [806]. An encounter with a non-compliant
 8
               transient lodging guest room causes Plaintiff to experience pain and discomfort
 9
               when using, negotiating, overcoming or otherwise encountering such a barrier
10
               and deprive him of full and equal enjoyment of the hotel.
11
           (ix)   Dining surfaces and work surfaces, benches, check out isles and sales and
12             service counters [902, 903, 904]. An encounter with a non-compliant dining
13             surfaces and work surfaces, benches, check out isles and sales and service
14             counters cause Plaintiff to experience pain and discomfort when using,
15             negotiating, overcoming or otherwise encountering such barriers and deprive
16             him of full and equal enjoyment of the hotel.
17         (x) Swimming pools and saunas [1009]. An encounter with non-compliant

18             swimming pools or saunas causes Plaintiff to experience pain and discomfort

19             when using, negotiating, overcoming or otherwise encountering such barriers
               and deprive him of full and equal enjoyment of the hotel.
20
     29. Plaintiff reviewed Defendant’s booking website to determine whether it “identif[ies]
21
        and describe[s] accessible features and guest rooms offered through its reservations
22
        service in sufficient detail to assess independently whether [Defendant’s Hotel or
23
        guest room] meet [Plaintiff’s] accessibility needs”.
24
     30. The reproduction of relevant booking websites in Table 2 below demonstrates a
25
        failure to identify and describe accessible features and guest rooms offered through
26      its reservations service in sufficient detail to permit Plaintiff to assess independently
27      whether Defendant’s Hotel or guest room meet Plaintiff’s accessibility needs:
28


                                               9
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 13 of 53




 1                      28 C.F.R. 36.302(e)(1)(ii) DISCLOSURES
      https://www.bestwestern.com/en_US/book/hotels-in-kingman/best-western-plus-
 2                a-wayfarer-s-inn-and-suites/propertyCode.03059.html
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       10
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 14 of 53




 1
      Public Space ADA Accessible Features:
 2
         •    Accessible parking spaces and signage (car and van)
 3
 4
         •    Accessible parking space that is 96-inches wide with an appropriate
              access aisle
 5
         •    An accessible route that allows for approaching and entering the hotel
 6
         •    An accessible lobby entrance door
 7
         •    Interior routes to public spaces that do not have abrupt level changes
 8
 9
         •    An accessible reception desk or accessible folding shelf or reception
              area
10
         •    Accessible table in eating areaq
11
         •    The eating area has self-service shelves and dispensing devices within
12            reach range
13       •    Public restrooms accessible
14
15                                              Table 2
16
     31. The information disclosed on Hotel’s Booking Website include, inter alia, the
17
        following misrepresentations of fact:
18
        a. That the Hotel has accessible self-parking. This representation is false as
19
             evidenced in Table 3 below.
20
        b. That the Hotel has accessible parking signage. This representation is false as
21
             evidenced in Table 3 below.
22
        c. That the hotel had an accessible reception desk. This representation is false as
23           evidenced in Table 3 below.
24   32. Plaintiff personally visited the Hotel and personally encountered the following
25      photographically documented conditions at the Hotel. Below each photograph is a
26      vernacular description of the barrier and         how the barrier affected Plaintiff’s
27      impairments described above so as to deny him the ‘full and equal’ access that would
28


                                            11
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 15 of 53




 1     satisfy the injury-in-fact requirement (i.e., that he personally suffered discrimination
 2     under the ADA on account of his disability).
 3
 4                          PERSONAL BARRIER ECOUNTERS

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                                        Identification

22
23
24
25
26
27
28


                                             12
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 16 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
                           No marked passenger loading zone.
20
21
22
23
24
25
26
27
28


                                       13
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 17 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
                      Accessible parking signage too low throughout.
22
23
24
25
26
27
28


                                        14
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 18 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
                             Ramp too steep – no handrails.
21
22
23
24
25
26
27
28


                                       15
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 19 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                Open risers throughout.
26
27
28


                                       16
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 20 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19                      Wrongly configured handrails throughout.

20
21
22
23
24
25
26
27
28


                                       17
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 21 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                                  10 lbs to open.

24
25
26
27
28


                                      18
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 22 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                           Inaccessible check in counter.
18
19
20
21
22
23
24
25
26
27
28


                                       19
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 23 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                         Lobby restroom closing time 2.5 s.
25
26
27
28


                                       20
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 24 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                         No accessible route to pool and spa.
21
22
23
24
25
26
27
28


                                        21
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 25 of 53




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                  Vertical signage too low.
16
17
18
19
20
21
22
23
24
25
26                               Ramp protrudes on access isle.
     Identification of Specific Barrier in Plain Language: As indicate below each photo.
27   The date when Plaintiff encountered above described barriers and which deter
28   Plaintiff from visiting the Facility: On or about August 26, 2020.
                                            Table 3.

                                          22
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 26 of 53




 1
 2                                        COUNT ONE
                                   Americans with Disabilities Act
 3
 4   33. Plaintiff realleges all allegations heretofore made.

 5   34. Defendant KILP violated the ADA as documented above.

 6   35. Plaintiff    is deterred from booking a room at the Hotel because the violations
        documented above are directly related to his disabilities by the application and use of
 7
        common sense as suggested by the United States Supreme Court in Ashcroft v.
 8
        Iqbal, 556 U.S. 662 (2009)
 9
     36. Each of the above conditions constitute a violation of the ADA and deprived Plaintiff
10
        of full and equal access and enjoyment of the Hotel.
11
     37. The removal of barriers is readily achievable.
12
     38. Plaintiff’s injury will be redressed by the removal of barriers as requested below.
13
     WHEREFORE, Plaintiff prays for all relief as follows:
14
            A. Relief described in 42 U.S.C. §2000a – 3; and
15          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
16          C. Injunctive relief order to alter Defendant’s place of public accommodation to
17              make it readily accessible to and usable by ALL individuals with disabilities;
18              and
19          D. Requiring the provision of an auxiliary aid or service, modification of a
20              policy, or provision of alternative methods, to the extent required by

21              Subchapter III of the ADA; and

22          E. Equitable nominal damages; and
            F. For costs, expenses and attorney’s fees; and
23
            G. All remedies provided for in 28 C.F.R. 36.501(a) and (b); and
24
            H. That the Court retain jurisdiction over this matter until th Hotel has become
25
                fully and completely accessible to persons with disabilities; and
26
            I. All other relief susceptible of proof based on the allegations.
27
28


                                               23
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 27 of 53




 1                                        COUNT TWO
                                  Negligence and Negligence Per Se
 2
 3   39. Plaintiff realleges all allegations heretofore set forth.

 4   40. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that

 5      Plaintiff as a disabled individual would have full and equal access to the public
        accommodation.
 6
     41. The ADA is a civil rights legislative pronouncements while the enforceable
 7
        implementing regulation are safety pronouncements. See, e.g. 28 C.F.R. 36 and
 8
        2010 Standards for Accessibility Design.
 9
     42. Every time that Plaintiff is required to negotiate a non-compliant element in
10
        Defendant’s Hotel, Plaintiff suffers pain and physical discomfort that the regulation
11
        is designed to prevent.
12   43. Plaintiff personally experienced the violations of enforceable implementing
13      regulations and personally experienced paid, discomfort and suffering as a result of
14      Defendant’s violations of implementing regulations.
15   44. Plaintiff suffered physical and emotional damages in an amount to be proven at trial
16      but in no event less than $35,000.00.
17   45. The implementing regulations were designed for the specific purpose of preventing,

18      in part, the types of injuries suffered by Plaintiff.

19   46. Defendant breached this duty.
     47. Defendant’s knowing, and intentional discrimination has worked counter to our
20
        Nation’s goals enumerated in 42 U.S.C. 12101(a), causing Plaintiff injury.
21
     48. By engaging in negligent conduct described herein, Defendant engaged in intentional,
22
        aggravated and outrageous conduct.
23
     49. Defendant either intended to cause injury to Plaintiff or defendant consciously
24
        pursued a course of conduct knowing that it created a substantial risk of significant
25
        harm to Plaintiff.
26   50. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
27      sufficient, however, to deter this Defendant and others similarly situated from
28      pursuing similar acts, and in no event less than $135,000.00.


                                                24
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 28 of 53




 1   WHEREFORE, Plaintiff prays for relief as follows:
 2          A. For finding of negligence; and
 3          B. For damages in the amount of no less than $35,000.00; and

 4          C. For punitive damages in the amount of no less than $135,000.00; and

 5          D. For such other and further relief as the Court may deem just and proper.
                                         COUNT THREE
 6
                                     Negligent Misrepresentation
 7
     51. Plaintiff realleges all allegations heretofore set forth.
 8
     52. Defendant failed to exercise reasonable care or competence in obtaining or
 9
        communicating the information regarding ADA compliance to Plaintiff through its
10
        booking website as alleged above.
11
     53. Defendant hotel supplied false information to Plaintiff for guidance in Plaintiff’s
12      business transaction, to wit: the renting of a hotel room.
13   54. Defendant’s false statement was made in the course of Defendant’s business in which
14      Defendant has a pecuniary interest, to wit: renting of rooms.
15   55. Plaintiff justifiably relied on Defendant’s false representation.
16   56. Plaintiff has suffered pecuniary losses as a result of his reliance on Defendant’s false
17      information regarding ADA compliance, to wit: he spent time, effort and resources in

18      an amount to be proven at trial, but in no event less than $35,000.00.

19   57. Defendant either intended to cause injury to Plaintiff or defendant consciously
        pursued a course of conduct knowing that it created a substantial risk of significant
20
        harm to Plaintiff.
21
     58. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
22
        sufficient, however, to deter this Defendant and others similarly situated from
23
        pursuing similar acts, but in no event less than $135,000.00.
24
     WHEREFORE, Plaintiff prays for relief as follows:
25
            A. For finding of negligent misrepresentation; and
26          B. For damages in an amount requested; and
27          C. For punitive damages in the amount requested; and
28


                                                25
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 29 of 53




 1          D. For an order requiring that Defendants engage in a corrective informational
 2               campaign to all its former, current and potential guests advising them of
 3               Hotel’s accessibility; and

 4          E. For such other and further relief as the Court may deem just and proper.

 5                                         COUNT FOUR
                                          Failure to Disclose
 6
     59. Plaintiff realleges all allegations heretofore set forth.
 7
     60. Defendant was under a duty to Plaintiff to exercise reasonable care to disclose matters
 8
        required to be disclosed pursuant to 28 C.F.R. 36.302(e)(1)(ii) as more fully alleged
 9
        above.
10
     61. Defendant was under a duty to disclose matters to Plaintiff that Defendant knew were
11
        necessary to be disclosed to prevent Plaintiff to be misled by partial disclosures of
12      ADA compliance as more fully alleged above.
13   62. The compliance with the ADA is a fact basic to the transaction.
14   63. Defendant failed to make the necessary disclosures.
15   64. As a direct consequence of Defendant’s failure to disclose, Plaintiff visited the hotel,
16      but is deterred from booking a room because of its non-compliance with the ADA.
17   65. Plaintiff has been damaged by Defendant’s non-disclosure in an amount to be proven

18      at trial, but in no event less than $135,000.00.

19   66. Defendant either intended to cause injury to Plaintiff or defendant consciously
        pursued a course of conduct knowing that it created a substantial risk of significant
20
        harm to Plaintiff.
21
     67. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
22
        sufficient, however, to deter this Defendant and others similarly situated from
23
        pursuing similar acts but in no event less than $135,000.00
24
     WHEREFORE, Plaintiff prays for relief as follows:
25
            A. For finding of that Defendant failed to disclose information; and
26          B. For damages in the amount requested; and
27          C. For punitive damages in the amount requested; and
28


                                                26
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 30 of 53




 1          D. For an order requiring that Defendants engage in a corrective informational
 2              campaign to all its former, current and potential guests advising them of
 3              Hotel’s accessibility; and

 4          E. For such other and further relief as the Court may deem just and proper.

 5                                       COUNT FIVE
                                  Common Law and Statutory Fraud
 6
     68. Plaintiff realleges all allegations heretofore set forth.
 7
     69. Defendant made representation(s) as alleged in Table 2 above.
 8
     70. The representation(s) were material.
 9
     71. The representation(s) were false.
10
     72. Defendant knew that the representation(s) were false or was ignorant to the truth or
11
        falsity thereof.
12   73. Defendant intended that Plaintiff rely on the false representation(s).
13   74. Plaintiff reasonably relied on the misrepresentation(s).
14   75. Plaintiff has a right to rely on the misrepresentation(s).
15   76. Plaintiff   was     consequently    and     proximately      damaged   by   Defendant’s
16      misrepresentation(s).
17   77. Defendant’s misrepresentation(s) were made in connection with the sale or

18      advertisement of merchandise with the intent that Plaintiff rely on it.

19   78. Renting of hotel rooms is “merchandise” as this term is defined in A.R.S. §44-
        1521(5).
20
     79. Plaintiff suffered an injury resulting from the false misrepresentation(s) and was
21
        damaged thereby in an amount of no less than $35,000.00.
22
     80. Defendant either intended to cause injury to Plaintiff or defendant consciously
23
        pursued a course of conduct knowing that it created a substantial risk of significant
24
        harm to Plaintiff.
25
     81. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
26      sufficient, however, to deter this Defendant and others similarly situated from
27      pursuing similar acts but in no event less than $235,000.00.
28   WHEREFORE, Plaintiff prays for relief as follows:


                                                27
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 31 of 53




 1          A. For finding of that Defendant failed to disclose information; and
 2          B. For damages in the amount requested; and
 3          C. For punitive damages in the amount requested; and

 4          D. For an order requiring that Defendants engage in a corrective informational

 5             campaign to all its former, current and potential guests advising of true facts
               relating to the Hotel; and
 6
            E. For such other and further relief as the Court may deem just and proper.
 7
                                         COUNT SIX
 8                                Consumer Fraud – Brand Deceit
 9
     82. Plaintiff realleges all allegations made above.
10
     83. Hotels, motels and other places of lodging have developed a system of deceptive self-
11
        identification through the purchase and use of nationally recognizable brand names
12      such as “Holiday Inn”, “Hilton”, “Motel 6”, “Marriott” in order to hide the true
13      ownership and operational management of the hotel or motel.
14   84. One way this deceptive self-identification is communicated to the guests and potential
15      guests is through actual identification on the property itself. For example, Defendant
16      KILP identifies itself as Best Western Plus at the entrance to the Hotel:
17
18
19
20
21
22
23
24
25
26
27
28


                                              28
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 32 of 53




 1   85. KILP is not Best Western Plus. It is KILP. The misidentification is necessary because
 2      general public, including Plaintiff, identify Best Western properties with a higher
 3      degree of lodging standard and general integrity than KILP

 4   86. Another way Defendant misidentifies itself is thorough its booking website:

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17   87. Yet other ways the Hotel misidentifies itself as through business card of the Hotel

18      management:

19
20
21
22
23
24
25
26
27
28


                                             29
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 33 of 53




 1   88. The intent and purpose of this deceptive self-identification is to mislead the lodging
 2      public into believing that they are booking a hotel room at a national brand name
 3      property when they are in fact booking a room with an unknown owner and an

 4      unknown operator. Plaintiff justifiably relied on KILP’s false self-identification to his

 5      damage.
     89. Plaintiff suffered an injury resulting from the false misrepresentation(s) and was
 6
        damaged thereby in an amount of no less than $35,000.00.
 7
     90. Defendant either intended to cause injury to Plaintiff or defendant consciously
 8
        pursued a course of conduct knowing that it created a substantial risk of significant
 9
        harm to Plaintiff.
10
     91. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
11
        sufficient, however, to deter this Defendant and others similarly situated from
12      pursuing similar acts but in no event less than $135,000.00.
13   WHEREFORE, Plaintiff prays for relief as follows:
14          A. For finding of that Defendant failed to disclose information; and
15          B. For damages in the amount requested; and
16          C. For punitive damages in the amount requested; and
17          D. For an order requiring that Defendants engage in a corrective informational

18              campaign to all its former, current and potential guests advising of true facts

19              relating to Hotel owners, operators and managers; and
            E. For such other and further relief as the Court may deem just and proper.
20
                                           COUNT SEVEN
21                                         Civil Conspiracy
22
     92. Plaintiff realleges all allegations heretofore set forth.
23
     93. Best Western is the owner of the “Best Western Plus” brand name.
24
     94. Best Western and KILP knew, at all times relevant hereto, that the Best Western brand
25
        has positive reputation, while KILP has no reputation.
26   95. Public’s perception of KILP is wholly derivative of the reputation of Best Western.
27   96. Best Western and KILP also knew, at all relevant times, that KILP would sell more
28      rooms if it sold the rooms under the name Best Western and not KILP.


                                                30
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 34 of 53




 1   97. KILP paid Best Western for the use of its brand name Best Western Plus.
 2   98. Best Western and KILP structured their relationship so that Plaintiff and the public
 3      would believe that Best Western operates the Hotel, while at the same time they knew

 4      that Best Western was not the operator and would not be considered an operator of

 5      the Hotel and thereby not subject to ADA liability.
     99. Best Western further provided KILP with a booking platform on Best Western’s
 6
        website and agreed, expressly or implicitly, that KILP misrepresent its accessibility
 7
        features thereon.
 8
     100.   Best Western and KILP also knew that the use of Best Western’s brand name and
 9
        the misrepresentations on the Best Western’s website would mislead the traveling
10
        public into believing that they were dealing with a reputable national lodging chain
11
        when in fact they are dealing with an unknown person or entity with no reputation
12      and that the website disclosures ere truthful.
13   101.   It was for these reasons that Best Western and KILP agreed that the Hotel would
14      market its rooms under the name of Best Western.
15   102.   The agreement between Defendants assured that Best Western would (1) receive
16      compensation for its part of the brand deceit and (2) avoid ADA liability KILP would
17      reap the benefits of greater sales caused by Defendants’ brand deceit.

18   103.   Defendants agreed to falsely market the Hotel as a “Best Western Plus” in order

19      to misled the public, including Plaintiff.
     104.   Plaintiff believed he was dealing with Best Western when in fact he was dealing
20
        with an unknown entity.
21
     105.   Defendants Best Western and KILP agreed to accomplish an unlawful purpose,
22
        the sale of rooms under deceptive brand, and did so by unlawful means.
23
     106.   Defendants Best Western and KILP agreed to accomplish an unlawful purpose,
24
        the sale of rooms to the disabled travelers with false accessibility information, and did
25
        so by unlawful means.
26   107.   Plaintiff suffered an injury resulting from Defendants’ brand deceit and their
27      agreement to accomplish it in a manner described above and was damaged thereby in
28      an amount of no less than $35,000.00.


                                              31
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 35 of 53




 1   108.   Defendants either intended to cause injury to Plaintiff or defendant consciously
 2      pursued a course of conduct knowing that it created a substantial risk of significant
 3      harm to Plaintiff.

 4   109.   Defendants are liable to Plaintiff for punitive damages in an amount to be proven

 5      at trial sufficient, however, to deter these Defendants and others similarly situated
        from pursuing similar acts but in no event less than $235,000.00.
 6
     WHEREFORE, Plaintiff prays for relief as follows:
 7
            A. For finding of that Defendants committed a civil conspiracy; and
 8
            B. For damage as prayed for above; and
 9
            C. For damages in the amount requested; and
10
            D. For punitive damages in the amount requested; and
11
            E. For an order requiring that Defendants engage in a corrective informational
12             campaign to all its former, current and potential guests advising of true facts
13             relating to Hotel owners, operators and managers; and
14          F. For such other and further relief as the Court may deem just and proper.
15                                       COUNT EIGHT
                                     Civil Aiding and Abetting
16
17   110.   Plaintiff realleges all allegations heretofore made.

18   111.   Defendant Best Western aided and abetted Defendant KILP brand deceit by:

19      a. Providing the Best Western signage on the physical Hotel building; and
        b. Maintaining a booking website that does not disclose the true ownership and
20
            operator of the Hotel; and
21
        c. Issuing reservation confirmations in the name of Best Western in order to
22
            conceal the true ownership and operations; and
23
        d. Otherwise assuring that the true name of the owner of the Hotel appears
24
            nowhere on its disclosures, websites, booking websites, telephonic identification,
25
            physical signage or anywhere else; and
26      e. Providing a website platform upon which Defendant KILP advertised its rooms
27          with false and misleading accessibility disclosures.
28


                                              32
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 36 of 53




 1   112.   Best Western aided and abetted KILP in providing KILP with a website platform
 2      in which KILP committed misrepresentations relating to accessibility.
 3   113.   Plaintiff suffered an injury resulting from Best Western’s aiding and abetting

 4      brand deceit in an amount of no less than $35,000.00.

 5   114.   Defendants either intended to cause injury to Plaintiff or defendant consciously
        pursued a course of conduct knowing that it created a substantial risk of significant
 6
        harm to Plaintiff.
 7
     115.   Defendants are liable to Plaintiff for punitive damages in an amount to be proven
 8
        at trial sufficient, however, to deter these Defendants and others similarly situated
 9
        from pursuing similar acts but in no event less than $235,000.00.
10
     WHEREFORE, Plaintiff prays for relief as follows:
11
        A. For finding of that Defendant Best Western committed civil aiding and abetting;
12          and
13      B. For damage as prayed for above; and
14      C. For punitive damages in the amount requested; and
15      D. For an order requiring that Defendants engage in a corrective informational
16          campaign to all its former, current and potential guests advising of true facts
17          relating to Hotel owners, operators and managers; and

18      E. For such other and further relief as the Court may deem just and proper

19                PUNITIVE DAMAGES ENHANCEMENT ALLEGATIONS
     116.   With respect to all counts, Plaintiff alleges that:
20
        a. Defendants’ conduct was and continues to be reprehensible; and
21
        b. Defendant’s caused severe of the harm, i.e. segregation of persons with disabilities;
22
            and
23
        c. Defendants segregated of Plaintiff from the rest of the traveling public; and
24
        d. The duration of Defendants’ the misconduct is over 30 years and
25
        e. Defendants’ were fully aware of their own illicit maintenance of the Hotel; and
26      f. Particularly where compensatory damages may be low, “the need for punishment
27          or deterrence may be increased by reason of the very fact that the defendant will
28          have no liability for compensatory damages”. Sanchez v. Clayton, 117 N.M. 761,


                                               33
     Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 37 of 53




 1          767, 877 P.2d 567, 573 (1994) (citing to 1 Dan B. Dobbs, Law of Remedies §
 2          3.11(10), at 515-16 (2d ed. 1993))).
 3   117.   These factors recommend that only the most severe sanctions against Defendant

 4      Hotel will assure compliance with the ADA and integration of disabled individuals.

 5                             REQUEST FOR TRIAL BY JURY
            Plaintiff respectfully requests a trial by jury in issues triable by a jury.
 6
            RESPECTFULLY SUBMITTED this 9th day of November 2020.
 7
                                          PETER STROJNIK
 8
 9
10                                        Peter Strojnik
                                          Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                34
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 38 of 53




                Exhibit 4
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 39 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 40 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 41 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 42 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 43 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 44 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 45 of 53




                Exhibit 5
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 46 of 53
           Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 47 of 53




               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                         IN AND FOR THE COUNTY OF MOHAVE

             HONORABLE KENNETH GREGORY, JUDGE PRO TEMPORE

DATE: NOVEMBER 17, 2020                                                                 *LS

                            COURT NOTICE / ORDER / RULING

 PETER STROJNIK,
                      Plaintiff,
      v.
                                                   NO. CV-2020-01024
 KINGMAN INVESTMENTS, LP dba
 INN & SUITES; et al.,


       This file was brought to the Court for review. The Court is familiar with a party in this
matter. To avoid the appearance of impropriety, the Court recuses itself from this case. Good
cause appearing,

       IT IS ORDERED directing this matter to the attention of Hon. Lee F. Jantzen, Presiding
Civil Judge, for reassignment.

CC:

Peter Strojnik
ps@strojnik.com
Plaintiff

Honorable Lee F. Jantzen*
Division IV

Honorable Kenneth L. Gregory
Judge Pro Tempore
          Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 48 of 53



              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                       IN AND FOR THE COUNTY OF MOHAVE

HONORABLE LEE F. JANTZEN
DIVISION 4                                                         *DL
DATE: NOVEMBER 19, 2020
_____________________________________________________________________
_____________________COURT ORDER/NOTICE/RULING____________________

PETER STROJNIK,
    Plaintiff,

vs.                                                 CV-2020-01024

KINGMAN INVESTMENTS, LC dba
BEST WESTERN PLUS A
INN & SUITES, et al., et ux.,
     Defendants.

     The Court is in receipt of this matter to reassign in its role as Presiding Civil
Judge.

     IT IS ORDERED reassigning this matter to this division for all further
proceedings.




cc:

Peter Strojnik*
Plaintiff

Honorable Lee F Jantzen
Division 4
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 49 of 53




                Exhibit 6
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 50 of 53
Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 51 of 53




                Exhibit 7
                                                                                        Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 52 of 53



                                                                                    1 Ryan T. Mangum, SBN 34344
                                                                                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    2 STEWART, P.C., SBN 00504800
                                                                                      Esplanade Center III, Suite 800
                                                                                    3 2415 East Camelback Road
                                                                                      Phoenix, AZ 85016
                                                                                    4 Telephone: 602-778-3700
                                                                                      Fax: 602-778-3750
                                                                                    5 ryan.mangum@ogletree.com
                                                                                      Attorneys for Defendant Best Western
                                                                                    6 International, Inc.
                                                                                    7
                                                                                                                  SUPERIOR COURT OF ARIZONA
                                                                                    8
                                                                                                                        MOHAVE COUNTY
                                                                                    9 Peter Strojnik,                            No. S8015CV202001024
                                                                                   10                Plaintiff,
                                                                                                                                       DEFENDANTS’ NOTICE OF
                                                                                   11         v.                                       REMOVAL TO FEDERAL COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12 Kingman Investments, LP dba Best
                                                                                      Western Plus a Wayfarer’s Inn & Suites;
                                                                                   13 Best Western International, Inc.,
                                                                                   14              Defendant.
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road

                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16         TO:    CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO
                                                                                                     THIS ACTION
                                                                                   17
                                                                                   18         Please take notice that on December 14, 2020, Defendants, Kingman Investments,
                                                                                   19 LP dba Best Western Plus a Wayfarer’s Inn & Suites; Best Western International, Inc.,
                                                                                   20 filed in the United States Court for the District of Arizona a Notice of Removal to remove
                                                                                   21 this action to that court. A full and true copy of said Notice of Removal is herewith
                                                                                   22 served on you for filing attached as Exhibit “A.”
                                                                                   23         DATED this 14th day of December, 2020.
                                                                                   24
                                                                                                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   25                                        STEWART, P.C.

                                                                                   26                                        By:   s/Ryan T. Mangum
                                                                                                                                   Ryan T. Mangum, SBN 34344
                                                                                   27                                              Esplanade Center III, Suite 800
                                                                                                                                   2415 East Camelback Road
                                                                                   28                                              Phoenix, AZ 85016
                                                                                        Case 3:20-cv-08333-ESW Document 1-3 Filed 12/14/20 Page 53 of 53



                                                                                   1                                              Attorneys for Defendant Best Western
                                                                                                                                  International, Inc.
                                                                                   2
                                                                                   3
                                                                                   4                                CERTIFICATE OF SERVICE
                                                                                   5          E-filed this 14th day of December 2020, and copy mailed/emailed this same day
                                                                                   6    to:
                                                                                   7
                                                                                        Peter Strojnik
                                                                                   8
                                                                                        7847 N. Central Avenue
                                                                                   9    Phoenix, Arizona 85020
                                                                                        Telephone: (602) 524-6602
                                                                                   10   ps@strojnik.com
                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   By: /s/ Bernadette Young
                                                                                   13
                                                                                                                                                                     45278515.1
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                 2
